United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1802
                                    ___________

United States,                           *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
John M. Legros,                          *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: January 17, 2008
                                 Filed: January 29, 2008
                                  ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       After the district court1 denied his motion to suppress evidence seized pursuant
to a search warrant, John Legros entered a conditional plea of guilty to possessing one
or more firearms in furtherance of a drug-trafficking crime, in violation of 18 U.S.C.
§ 924(c)(1)(A)(i). See Fed. R. Crim. P. 11(a)(2) (with consent of court and
government, defendant may enter conditional plea of guilty and reserve right to have
appellate court review adverse determination of specified pretrial motion). On appeal,
Legros argues that the district court erred in denying his suppression motion because
the warrant’s supporting affidavit failed to establish probable cause, and the warrant
was overbroad.


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
       Upon careful review, we hold that the supporting affidavit provided a
substantial basis for concluding that probable cause existed. See United States v.
Solomon, 432 F.3d 824, 827 (8th Cir. 2005) (standard of review); United States v.
Tyler, 238 F.3d 1036, 1038 (8th Cir. 2001) (court considers all facts for cumulative
meaning in determining whether probable cause exists); see also Illinois v. Gates, 462
U.S. 213, 244 n.13 (1983) (relevant inquiry in probable-cause determination is not
whether particular conduct is “innocent” or “guilty,” but degree of suspicion that
attaches to particular types of noncriminal acts); United States v. Ryan, 293 F.3d 1059,
1062 (8th Cir. 2002) (holding that odor of ether coupled with other facts established
probable cause); United States v. Nation, 243 F.3d 467, 470 (8th Cir. 2001) (probable
cause does not require that police observe every component in illegal drug operation
before applying for warrant); United States v. Koelling, 992 F.2d 817, 822 (8th Cir.
1993) (whether averments in affidavit are sufficiently timely to establish probable
cause depends on particular circumstances of case, and vitality of probable cause
cannot be quantified by simply counting number of days between occurrence of facts
and issuance of affidavit).

       We also agree with the district court’s determination that the warrant was not
overbroad. See United States v. Gleich, 397 F.3d 608, 611 (8th Cir. 2005) (to satisfy
particularity requirement of Fourth Amendment, items to be seized must be described
with sufficient particularity as to enable searcher to locate items with reasonable effort
and avoid seizing wrong items); see also United States v. Krasaway, 881 F.2d 550,
553 (8th Cir. 1989) (affirming district court’s denial of motion to suppress because,
even if objectionable portions of warrant were severed, evidence seized from
residence would clearly fall within valid portions of warrant).

      Because the search warrant was valid, we need not address Legros’s argument
regarding the inapplicability of the “good faith” exception.

      Accordingly, we affirm.
                     ______________________________



                                           -2-